              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 1 of 15 Page ID #:1



         1     T. RANDOLPH CATANESE, ESQ., CA Bar No. 110308
         2     randy@cataneselaw.com
               DAVID Y. YOSHIDA, ESQ., CA Bar No. 272578
         3     david@cataneselaw.com
         4     CATANESE & WELLS, A LAW CORPORATION
               4580 E. Thousand Oaks Blvd., Suite 250
         5
               Westlake Village, California, 91362
         6     Telephone: 818-707-0407
         7     Facsimile: 818-707-1161
               Attorneys for Plaintiff
         8                               UNITED STATES DISTRICT COURT
         9
                          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
        10
        11     ARROYO ESCONDIDO, LLC, a Texas          Case No.: 2:19-cv-08464
        12     limited liability company,
                                                       COMPLAINT FOR:
        13                      Plaintiff,
        14                                             (1) VIOLATION OF CALIFORNIA
                    vs.                                BUSINESS & PROFESSIONS CODE §
        15
                                                       19525;
        16                                             (2) CONCEALMENT;
        17     BALMORAL FARM, INC., a California       (3) INTENTIONAL
               Corporation; TRACI BROOKS, an           MISREPRESENTATION;
        18     individual; and CARLETON BROOKS,        (4) NEGLIGENT
        19     an individual,                          MISREPRESENTATION;
                                                       (5) FRAUDULENT
        20
                                  Defendants.          INDUCEMENT;
        21                                             (6) UNJUST ENRICHMENT; AND
        22
                                                       (7) VIOLATION OF CALIFORNIA
                                                       PENAL CODE § 496(a).
        23
        24                                             DEMAND FOR JURY TRIAL
        25
        26
                                                COMPLAINT
        27
        28
                    Plaintiff ARROYO ESCONDIDO, LLC hereby alleges for its complaint against


 Catanese
  &Wells                                              1
    ~
 A Law                                             COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 2 of 15 Page ID #:2



         1     Defendants BALMORAL FARM, INC., TRACI BROOKS, and CARLETON BROOKS
         2
               on personal knowledge as to Plaintiff’s own activities, and on information and belief as to
         3
         4     the activities of others, as follows.
         5
                                                       THE PARTIES
         6
         7     1. Plaintiff ARROYO ESCONDIDO, LLC (hereinafter “Plaintiff”) is, and at all times

         8        mentioned was, a limited liability company formed and registered in the state of Texas.
         9
               2. Defendant BALMORAL FARM, INC. (hereinafter “Balmoral”) is, and at all times
        10
        11        mentioned was, a limited liability company formed and registered in the state of
        12
                  California.
        13
        14     3. Defendant TRACI BROOKS (hereinafter “T. Brooks”) is, and at all times mentioned
        15        was, an individual residing in the state of California.
        16
               4. Defendant CARLETON BROOKS (hereinafter “C. Brooks”) is, and at all times
        17
        18        mentioned was, an individual residing in the state of California.
        19
               5. Plaintiff is informed and believes and on that basis alleges that at all times mentioned
        20
        21        herein, each of the Defendants referred to herein was the agent, servant, employee,
        22
                  controlling shareholder, partner, alter ego, and/or joint venture of each of the other
        23
        24
                  Defendants, and was at all times acting within the course, purpose, scope, and authority

        25        of such agency, employment, alter ego, and/or joint venture and with the permission or
        26
                  consent of the other Defendants with respect to the acts, occurrences, and/or omissions
        27
        28        alleged herein.


 Catanese
  &Wells                                                     2
    ~
 A Law                                                   COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 3 of 15 Page ID #:3



         1     6. Plaintiff is further informed and believes, and on that basis alleges that each act,
         2
                  occurrence, or omission alleged herein, was authorized or ratified by each and every
         3
         4        other Defendant mentioned herein. Each Defendant agreed to or consented to act in
         5
                  concert with each other to commit the acts alleged herein as co-conspirators. Plaintiff
         6
         7        further alleges that all Defendants, for each act and omission alleged herein, had a unity

         8        of interest with each of the other Defendants. Each Defendant intended that the acts
         9
                  alleged herein be committed.        Plaintiff was harmed by each Defendant as co-
        10
        11        conspirators to the acts alleged herein and each Defendant is responsible for the harm
        12
                  because each Defendant was a part of a conspiracy to commit the acts.
        13
        14                                    JURISDICTION AND VENUE
        15     7. This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. §1332
        16
                  because the claims are entirely between a citizen of the state of Texas and citizens of
        17
        18        the state of California, and the amount in controversy exceeds the amount of
        19
                  $75,000.00, exclusive of interest and costs.
        20
        21     8. Venue is proper in this district pursuant to 28 U.S.C. §§1391(a) and 1391(b) because a
        22
                  substantial part of the events or omissions giving rise to the claims arose in this district.
        23
        24
                  Because the Defendants have sufficient minimum contacts with the chosen forum, this

        25        Court has personal jurisdiction over the Defendants. Further, the events or omissions
        26
                  giving rise to this action concern an agreement containing a choice of venue provision
        27
        28        stating the following: “This AGREEMENT shall be governed by the laws of the State


 Catanese
  &Wells                                                      3
    ~
 A Law                                                   COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 4 of 15 Page ID #:4



         1        of California, and venue for all purposes shall be Los Angeles, California.”
         2
                                                  NATURE OF DISPUTE
         3
         4     9. On or about August 15, 2018, Plaintiff through its managing member Dr. Cristi Payan
         5
                  Cox (“Payan”) purchased a sport horse named “NEON MOON” (hereinafter “Horse”)
         6
         7        for her daughter to compete in high-level equestrian competitions. The Horse was

         8        purchased for $190,000.00 from Defendant Balmoral (hereinafter the “Sale”) through
         9
                  its owners, T. Brooks and C. Brooks (collectively hereinafter “Defendants”). A bill of
        10
        11        sale dated August 15, 2018 (“Agreement”) was signed by C. Brooks on behalf of
        12
                  Balmoral and Payan on behalf of Plaintiff in Harris County, Texas that reflected the
        13
        14        Sale’s terms.
        15     10. Payan’s trainer, Peter Pletcher (“Pletcher”), facilitated the Sale and was involved with
        16
                  negotiating the terms of the Agreement with Defendants. Prior to the sale, Pletcher
        17
        18        informed Defendants that Plaintiff sought all medical records, competition records, and
        19
                  other information relevant to the Horse’s quality and suitability for its intended purpose
        20
        21        from Defendants. Pletcher also informed Defendants that the Horse was being acquired
        22
                  for Payan’s daughter to compete in high-level sporting events. Defendants failed to
        23
        24
                  fully disclose all information requested by Pletcher and the Plaintiff.

        25     11. Prior to the Sale, Defendants represented to Pletcher and Plaintiff that the Horse was fit
        26
                  and suitable for its intended purpose as a competitive sport horse. Defendants did not
        27
        28        disclose to Pletcher or Plaintiff that the Horse suffered from any prior medical


 Catanese
  &Wells                                                     4
    ~
 A Law                                                   COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 5 of 15 Page ID #:5



         1        conditions, psychological conditions, or other conditions that prohibited the Horse from
         2
                  performing at a high level of competition.
         3
         4     12. Plaintiff is informed and believes that an individual named Jimmy Torano (“Torano”)
         5
                  received compensation in the form of a commission relating to the Sale from Defendants
         6
         7        and that Torano was Defendants’ undisclosed agent. Defendants failed to disclose the

         8        commission and Torano’s relationship with them to Plaintiff or Pletcher prior to the
         9
                  Horse’s sale.
        10
        11     13. After Payan took possession of the Horse, she placed it in jumping competitions
        12
                  wherein it refused jumps for no reason and bucked the rider after going over jumps.
        13
        14        Such unsafe and erratic behavior is highly unusual for sport horses, particularly ones
        15        that are intended to compete at high levels such as the Horse. Such behavior places
        16
                  riders at high risk for injury and virtually eliminates a rider’s ability to win any
        17
        18        competition. Because of this erratic behavior, the Horse has little to no value.
        19
               14. Plaintiff is informed and believes that the Horse had a history of refusing jumps and
        20
        21        bucking prior to the Sale, that these problems began to arise when the Horse was located
        22
                  in California, and that Defendants sold the Horse to Plaintiff knowing these problems
        23
        24
                  existed. Plaintiff is further informed and believes that Defendants sold the Horse

        25        knowing it was an older and larger horse than advertised, and was registered under a
        26
                  different name, ANGUS.
        27
        28


 Catanese
  &Wells                                                    5
    ~
 A Law                                                  COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 6 of 15 Page ID #:6



         1                                               COUNT I
         2
                     VIOLATION OF CALIFORNIA BUSINESS AND PROFESSIONS CODE
         3
         4                                               § 19525
         5
                                              (Against Balmoral by Plaintiff)
         6
         7     15. Plaintiff realleges and incorporates by reference herein, paragraphs 1 through 14,

         8        inclusive, of the preliminary allegations, as though said paragraphs were set forth herein
         9
                  at length.
        10
        11     16. Prior to and during the Sale, C. Brooks and Torano acted as agents of Balmoral. C.
        12
                  Brooks and Torano each obtained a commission or other compensation exceeding
        13
        14        $500.00 related directly or indirectly to the Sale (“Commissions”). Further, Balmoral
        15        failed to provide Plaintiff a written disclosure of the Commissions and failed to disclose
        16
                  the commissions in the Bill of Sale.
        17
        18     17. Further, Plaintiff is informed and believes that neither C. Brooks nor Torano disclosed
        19
                  the Commissions in writing to Balmoral and Balmoral did not consent to C. Brooks or
        20
        21        Torano receiving the Commissions in writing. Accordingly, Balmoral is liable for
        22
                  violating California Business and Professions Code § 19525(e).
        23
        24
               18. Plaintiff was harmed by Balmoral’s failure to comply with Section 19525(e) because it

        25        would not have purchased the Horse for $190,000.00 had it known about the
        26
                  Commissions.
        27
        28     19. As a direct and proximate result of Balmoral’s aforementioned acts, Plaintiff suffered


 Catanese
  &Wells                                                    6
    ~
 A Law                                                   COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 7 of 15 Page ID #:7



         1        and will continue to suffer economic harm and other damages in an amount to be proven
         2
                  at time of trial including treble damages under Section 19525(g).
         3
         4                                             COUNT II
         5
                                                    CONCEALMENT
         6
         7                                (Against all Defendants by Plaintiff)

         8     20. Plaintiff realleges and incorporates by reference herein, paragraphs 1 through 14,
         9
                  inclusive, of the preliminary allegations, as though said paragraphs were set forth herein
        10
        11        at length.
        12
               21. In the 30-days preceding the signing of the Agreement on or about August 15, 2018,
        13
        14        Defendants intentionally failed to disclose material facts to Plaintiff, Payan, and
        15        Pletcher that were only known to them and could not have been discovered by Plaintiff,
        16
                  Payan, or Pletcher. These facts include: (1) the Horse had an unsafe habit of stopping
        17
        18        during competition; (2) the Horse had an unsafe habit of bucking riders; (3) C. Brooks
        19
                  was receiving a commission relating to the Horse’s sale; (4) Torano was receiving a
        20
        21        commission relating to the Horse’s sale; (5) Torano was an agent of Balmoral; (6) the
        22
                  Horse was older and larger than advertised; and (7) the Horse was also registered with
        23
        24
                  the United States Equestrian Federation under a different name, ANGUS (hereinafter

        25        collectively “Material Facts”).
        26
               22. Plaintiff did not know of the Material Facts. Defendants intended to deceive Plaintiff
        27
        28        by concealing the Material Facts. Had the Material Facts been disclosed to Plaintiff, it


 Catanese
  &Wells                                                    7
    ~
 A Law                                                  COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 8 of 15 Page ID #:8



         1        reasonably would have behaved differently by refusing to purchase the Horse. Plaintiff
         2
                  was harmed by Defendants’ concealment of the Material Facts and such concealment
         3
         4        was a substantial factor of the harm.
         5
               23. When concealing the Material Facts, Defendants acted with malice, oppression, and
         6
         7        fraud. Defendants acted with the intent to vex, injure, and annoy Plaintiff and acted

         8        with a conscious disregard of, and an extreme indifference to, Plaintiff’s rights.
         9
                  Accordingly, an award of exemplary and punitive damages against Defendants is
        10
        11        justified.
        12
               24. As a direct and proximate result of Defendants’ aforementioned acts, Plaintiff suffered
        13
        14        and will continue to suffer economic harm and other damages in an amount to be proven
        15        at time of trial.
        16
                                                      COUNT III
        17
        18                            INTENTIONAL MISREPRESENTATION
        19
                                          (Against all Defendants by Plaintiff)
        20
        21     25. Plaintiff realleges and incorporates by reference herein, paragraphs 1 through 23,
        22
                  inclusive, of the preliminary allegations, as though said paragraphs were set forth herein
        23
        24
                  at length.

        25     26. Defendants represented to Plaintiff and Pletcher that the Horse was fit and suitable for
        26
                  its intended purpose as a competitive sport horse (hereinafter collectively
        27
        28        “Representations”) in the 30-days preceding the Sale. The Representations were false.


 Catanese
  &Wells                                                     8
    ~
 A Law                                                    COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 9 of 15 Page ID #:9



         1        Defendants knew the Representations were false when they made them to Plaintiff and
         2
                  Pletcher or Defendants made the Representations recklessly to Plaintiff and Pletcher
         3
         4        without regard for their truth.
         5
               27. Defendants intended that Plaintiff rely on the Representations, Plaintiff reasonably
         6
         7        relied on the Representations, Plaintiff was harmed, and Plaintiff’s reliance on the

         8        Representations was a substantial factor causing its harm.
         9
               28. When making the Representations, Defendants acted with malice, oppression, and
        10
        11        fraud. Defendants acted with the intent to vex, injure, and annoy Plaintiff and acted
        12
                  with a conscious disregard of, and an extreme indifference to, Plaintiff’s rights.
        13
        14        Accordingly, an award of exemplary and punitive damages against Defendants is
        15        justified.
        16
               29. As a direct and proximate result of Defendants’ aforementioned acts, Plaintiff suffered
        17
        18        and will continue to suffer economic harm and other damages in an amount to be proven
        19
                  at time of trial.
        20
        21                                            COUNT IV
        22
                                       NEGLIGENT MISREPRESENTATION
        23
        24
                                          (Against all Defendants by Plaintiff)

        25     30. Plaintiff realleges and incorporates by reference herein, paragraphs 1 through 28,
        26
                  inclusive, of the preliminary allegations, as though said paragraphs were set forth herein
        27
        28        at length.


 Catanese
  &Wells                                                    9
    ~
 A Law                                                  COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 10 of 15 Page ID #:10



         1      31. Defendants made the above-referenced Representations to Plaintiff.           Defendants
         2
                   represented to Plaintiff that the Representations were true.              However, the
         3
         4         Representations were not true. Although Defendants may have honestly believed that
         5
                   the Representations were true, Defendants had no reasonable grounds for believing that
         6
         7         the Representations were true when they made them.

         8      32. Defendants intended that Plaintiff rely on the Representations, Plaintiff reasonably
         9
                   relied on the Representations, Plaintiff was harmed, and Plaintiff’s reliance on the
        10
        11         Representations was a substantial factor causing its harm.
        12
                33. As a direct and proximate result of Defendants’ aforementioned acts, Plaintiff suffered
        13
        14         and will continue to suffer economic harm and other damages in an amount to be proven
        15         at time of trial.
        16
                                                        COUNT V
        17
        18                                  FRAUDULENT INDUCEMENT
        19
                                           (Against all Defendants by Plaintiff)
        20
        21      34. Plaintiff realleges and incorporates by reference herein, paragraphs 1 through 32,
        22
                   inclusive, of the preliminary allegations, as though said paragraphs were set forth herein
        23
        24
                   at length.

        25      35. When Payan, Plaintiff’s controlling shareholder, signed the Agreement, she knew what
        26
                   she was signing, but her consent was induced by the fraud discussed above.
        27
        28         Specifically, her consent was induced by her justified reliance on the above-mentioned


 Catanese
  &Wells                                                     10
    ~
 A Law                                                   COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 11 of 15 Page ID #:11



         1         Representations and Defendants’ concealment of the above-mentioned Material Facts.
         2
                   By reason of Defendants’ fraud and because Plaintiff’s consent to the Agreement was
         3
         4         obtained through the fraud, the Agreement is voidable and subject to rescission.
         5
                36. As a direct and proximate result of Defendants’ aforementioned acts, Plaintiff suffered
         6
         7         and will continue to suffer economic harm and other damages in an amount to be

         8         proven at time of trial.
         9
                                                          COUNT VI
        10
        11                                        UNJUST ENRICHMENT
        12
                                              (Against all Defendants by Plaintiff)
        13
        14      37. Plaintiff realleges and incorporates by reference herein, paragraphs 1 through 14,
        15         inclusive, of the preliminary allegations, as though said paragraphs were set forth herein
        16
                   at length.
        17
        18      38. Defendants received monetary benefits from Plaintiff including $190,000.00 for a
        19
                   Horse with undisclosed performance issues in addition to an undisclosed commission
        20
        21         relating to the Sale. Plaintiff demanded the return of the monies upon discovering the
        22
                   performance issues. Defendants refused to return the monies. Accordingly, Defendants
        23
        24
                   are unjustly retaining the monies at Plaintiff’s expense.

        25      39. As a direct and proximate result of Defendants’ aforementioned acts, Plaintiff suffered
        26
                   and will continue to suffer economic harm and other damages in an amount to be proven
        27
        28         at time of trial.


 Catanese
  &Wells                                                       11
    ~
 A Law                                                     COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 12 of 15 Page ID #:12



         1                                             COUNT VII
         2
                                VIOLATION OF CALIFORNIA PENAL CODE § 496(a)
         3
         4      40. Plaintiff realleges and incorporates by reference herein, paragraphs 1 through 38,
         5
                   inclusive, of the preliminary allegations, as though said paragraphs were set forth herein
         6
         7         at length.

         8      41. Defendants obtained at least $190,000.00 from Plaintiff under false pretenses and
         9
                   therefore received property from Plaintiff in violation of California Penal Code §496.
        10
        11         Specifically, Defendants knowingly and designedly, by false or fraudulent
        12
                   representation or pretense, defrauded Plaintiff of money, which is conduct constituting
        13
        14         theft under California Penal Code § 484(a). Defendants therefore received property
        15         that was stolen or was obtained in a manner constituting theft or extortion from Plaintiff.
        16
                42. After Defendants obtained Plaintiff’s money under false pretenses, Plaintiff asked for
        17
        18         the money back, but Defendants refused to return it. Thus, not only did Defendants
        19
                   receive money from Plaintiff under false pretenses, they withheld that money when
        20
        21         Plaintiff asked for it back. It follows that Defendants had knowledge that Plaintiff’s
        22
                   money was stolen.
        23
        24
                43. As a direct and proximate result of Defendants’ aforementioned acts, Plaintiff suffered

        25         and will continue to suffer economic harm and other damages in an amount to be proven
        26
                   at time of trial. Plaintiff seeks treble damages and its attorneys’ fees from Defendants
        27
        28         by reason of their acts and omissions stated above.


 Catanese
  &Wells                                                     12
    ~
 A Law                                                   COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 13 of 15 Page ID #:13



         1            WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them,
         2
                as follows:
         3
         4            As to the First Count for Violation of California Business & Professions Code
         5
                § 19525
         6
         7            1. For general damages in a sum according to proof, but in no event less than

         8                $190,000.00;
         9
                      2. For consequential and incidental damages in an amount according to proof at trial;
        10
        11            3. For treble damages; and,
        12
                      4. For such other and further relief as the Court deems proper.
        13
        14            As to the Second Count for Concealment
        15            1. For general damages in a sum according to proof, but in no event less than
        16
                          $190,000.00;
        17
        18            2. For exemplary and punitive damages in a sum according to proof at trial;
        19
                      3. For costs of suit herein incurred; and
        20
        21            4. For such other and further relief as the Court deems proper.
        22
                      As to the Third Count for Intentional Misrepresentation
        23
        24
                      1. For general damages in a sum according to proof, but in no event less than

        25                $190,000.00;
        26
                      2. For exemplary and punitive damages in a sum according to proof at trial;
        27
        28            3. For costs of suit herein incurred; and


 Catanese
  &Wells                                                     13
    ~
 A Law                                                   COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 14 of 15 Page ID #:14



         1            4. For such other and further relief as the Court deems proper.
         2
                      As to the Fourth Count for Negligent Misrepresentation
         3
         4            1. For general damages in a sum according to proof, but in no event less than
         5
                         $190,000.00;
         6
         7            2. For costs of suit herein incurred; and

         8            3. For such other and further relief as the Court deems proper.
         9
                      As to the Fifth Count for Fraudulent Inducement
        10
        11            1. For general damages in a sum according to proof, but in no event less than
        12
                         $190,000.00;
        13
        14            2. For exemplary and punitive damages in a sum according to proof at trial;
        15            3. For an adjudication and order requiring Defendants, and each of them, to rescind
        16
                         the subject Agreement; and
        17
        18            4. For such other and further relief as the Court deems proper.
        19
                      As to the Sixth Count for Unjust Enrichment
        20
        21            1. For general damages in a sum according to proof, but in no event less than
        22
                         $190,000.00;
        23
        24
                      2. For an adjudication and order requiring Defendants, and each of them, to restore by

        25               restitution to the Plaintiff any unjustly retained monetary benefits;
        26
                      3. For costs of suit herein occurred; and
        27
        28            4. For such other and further relief as the Court deems proper.


 Catanese
  &Wells                                                     14
    ~
 A Law                                                   COMPLAINT
Corporation
              Case 2:19-cv-08464-ODW-DFM Document 1 Filed 10/01/19 Page 15 of 15 Page ID #:15



         1            As to the Seventh Count for Violation of California Penal Code § 496(a)
         2
                      1. For general damages in a sum according to proof, but in no event less than
         3
         4                   $190,000.00;
         5
                      2. For treble damages;
         6
         7            3. For attorneys’ fees and costs of suit herein occurred; and

         8            4. For such other and further relief as the Court deems proper.
         9
                                                              Respectfully Submitted,
        10
                Dated:                                        CATANESE & WELLS
        11                                                    A Law Corporation
        12
        13                                             By:    /s/ T. Randolph Catanese
        14                                                    T. Randolph Catanese
                                                              Attorney for Plaintiff
        15                                                    ARROYO ESCONDIDO, LLC
        16
        17
                                             DEMAND FOR JURY TRIAL
        18
        19            Plaintiff ARROYO ESCONDIDO, LLC hereby demands trial by jury on all causes
        20      of action.                                    Respectfully Submitted,
        21
                Dated:                                        CATANESE & WELLS
        22
                                                              A Law Corporation
        23
        24
                                                       By:    /s/ T. Randolph Catanese
        25                                                    T. Randolph Catanese
        26                                                    Attorney for Plaintiff
                                                              ARROYO ESCONDIDO, LLC
        27
        28


 Catanese
  &Wells                                                     15
    ~
 A Law                                                   COMPLAINT
Corporation
